Case 1:98-cr-01101-ILG Document 251 Filed 03/22/19 Page 1 of 2 PageID #: 4091




                                                          Robert S. Wolf
                                                          Direct: 212.554.7825 Fax: 917.206.7784
                                                          rwolf@mosessinger.com

                                                          March 22, 2019

VIA ECF

Hon. I. Leo Glasser
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

            Re: U.S. v. Felix Sater, 98 Cr. 1101 (ILG)

Dear Judge Glasser,

        I represent defendant Felix Sater in the above-captioned matter and write to request a 30-
day extension of time for Mr. Sater and the Government to file a response to the letter dated
February 12, 2019, from Johnny Dwyer (ECF No. 247, “Mr. Dwyer’s Letter”), which seeks the
complete unsealing of numerous sealed or redacted documents in this case. Mr. Sater and the
Government’s response to Mr. Dwyer’s Letter is currently due Monday, March 25, 2019. (See
ECF No. 248). For the reasons set forth below, the time needed for counsel to individually and
collectively review the hundreds of pages of documents that are the subject of multiple sealing
orders necessitates this request.

       The documents involved in Mr. Dwyer’s request are different from those reviewed by
Mr. Sater and the Government in connection with the most recent, extensive unsealing
proceedings before U.S. District Judge Pamela K. Chen, who was acting by appointment of the
Second Circuit to oversee the unsealing of the docket in Mr. Sater’s appellate case, U.S. v. Doe,
10-2905-cr (2d. Cir). See In Re the Appointment of Pamela K. Chen as Special Master, 17-MC-
1282 (PKC). Nevertheless, Judge Chen’s Special Master Report, which was adopted by the
Second Circuit is, of course, relevant to this review and this Court’s determination of Mr.
Dwyer’s request. In Judge Chen’s proceedings, defense counsel and the Government, working
together, engaged in a diligent examination of the sealed documents at issue to provide the Court
with the respective positions on whether or not continued sealing was appropriate.

        The documents at issue here need to be reviewed in that same manner and compared with
the rulings and positions taken by Mr. Sater and the Government in those prior proceedings. We
have already had discussions with AUSA Temidayo Aganga-Williams and will be working
together with his office, as before, to thoroughly and expeditiously file our position with the
Court. However, due to schedules of counsel – AUSA Aganga-Williams is preparing for a trial
which commences next week and counsel’s own case commitments – the extension requested is
Case 1:98-cr-01101-ILG Document 251 Filed 03/22/19 Page 2 of 2 PageID #: 4092




Hon. I. Leo Glasser
March 22, 2019


needed to complete this process. This is the first request by the defendant or the Government for
an extension of time.

       Accordingly, defense counsel and the Government respectfully request a 30-day
extension of time to respond to Mr. Dwyer’s Letter, from March 25, 2019, to April 24, 2019.

        The Court’s consideration is greatly appreciated.

                                                            Respectfully,
                                                            /S/ Robert S. Wolf
                                                            Robert S. Wolf
cc:    All Parties via ECF
